DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on January 11, 2021, claims 8, 13 and 17-21 were amended, and claims 1-7 were cancelled. Claims 8-27 are currently pending in this application.
Allowable Subject Matter
Claims 8-27 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of the limitations as claimed.
Re claims 8, 13 and 21, the most relevant references, US 2011/0285942 to Guo et al. (Guo) and US 2014/0247415 to Kleptsyn, fail to disclose or suggest a first trans-reflective filter comprising:
a plurality of film stacks that transmits a second filtered light within a second range of wavelengths when light parallel to the plurality of film stacks is directed to the first trans-reflective filter of the device, wherein each film stack has a width and a pitch that allow transmission of the second filtered light within the second range of wavelengths when light parallel to the plurality of film stacks is directed to the first trans-reflective filter of the device; and
a second dielectric film disposed on the second metal film having a fourth thickness.
At first, as shown in Fig. 11, Guo only discloses a first trans-reflective filter 600 of a device having a plurality of trans-reflective filters, the first trans-reflective filter 600 comprising:
a plurality of film stacks 622 that transmits a first filtered light 640 within a first range of wavelengths (as R in Fig. 10A) and reflects light not within the first range of wavelengths when light perpendicular to the plurality of film stacks is directed to the first trans-reflective filter 600 of the device (paragraph 57),

a first metal film 606 comprising silver (Ag) and disposed on a substrate 602 having a first thickness;
a first dielectric film 608 comprising titanium oxide (TiCh) and disposed on the first metal film 606 having a second thickness; and
a second metal film 610 comprising silver (Ag) and disposed on the first dielectric film 608 having a third thickness (paragraph 75).
Further, as shown in Fig. 3, Kleptsyn only discloses a color trans-reflective film comprising:
a first metal film 2 (at bottom) having a first thickness;
a first dielectric film 1 disposed on the first metal film 2 having a second thickness;
a second metal film 2 disposed on the first dielectric film 1 having a third thickness; and
a second dielectric film 1 disposed on the second metal film 2 having a fourth thickness (paragraph 24).
Re claims 17-20, as shown in Fig. 11, Guo further discloses that the width “a” of each row 208 is about 70 nm and the pitch “p” is about 700 nm (paragraph 64), which do not meet the claimed width and pitch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
January 13, 2021